Case: 10-10389 Document: 00511383796 Page: 1 Date Filed: 02/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 16, 2011
                                     No. 10-10389
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MIYOSHIA WYLYNN NANCE, also known as Yodie,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:09-CR-115-17


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Miyoshia Wylynn Nance appeals the 240-month sentence she received
following her guilty plea conviction for maintaining a drug premises.                     She
asserts that her sentence, despite being the applicable guidelines sentence, was
substantively unreasonable because the district court failed to take into account
her history of mental illness. Nance also maintains that the district court
overemphasized the nature of the offense.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10389 Document: 00511383796 Page: 2 Date Filed: 02/16/2011

                                  No. 10-10389

      Because Nance did not object to the imposed sentence as unreasonable, we
review this claim for plain error. See United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007). Nance’s disagreement with the guidelines sentence imposed
does not suffice to rebut the presumption of reasonableness. See Gall v. United
States, 552 U.S. 38, 51 (2007); United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008); United States v. Gomez-Herrera, 523 554, 565-66 (5th
Cir. 2008). The statements of the district court reflect that it took into account
the applicable 18 U.S.C. § 3553(a) factors, including Nance’s mental problems.
Consequently, the judgment of the district court is AFFIRMED.




                                        2